ON REHEARING.
After the foregoing opinion had been handed down, respondent, on notice, moved this Court for an order remanding the record for amendment. Subsequently, by stipulation, a certificate of the trial judge was filed in the case, to be treated as a part of the original record. From that certificate it appears that,, while the testimony in the case was heard by the Court on January 30, 1897, and each party, after the testimony was closed, moved for judgment in its favor, yet the Court took the motions under advisement, and did not then decide the case. Subsequently the respondent was given the privilege of introducing further testimony. No such testimony was ever introduced or offered. Respondent did offer an amendment to its complaint, which the Court disallowed. But the findings of fact were not signed by the judge, or judgment entered, until October 7, 1897. Under this amended record, a rehearing was ordered, and respondent now asks that the former order entered by this Court be vacated, and an order entered directing a new trial in the Court below. Chapter 5, Laws 1897, amends section 5630, Rev. Codes, and confers upon this Court the power to order a new trial in cases tried by the Court where this Court deems such a course necessary to the accomplishment of justice. It may be conceded .that this is a proper case for the exercise of that power if the case be covered by the statute. The last sentence of the section, as amended, reads: “This statute shall apply only to cases hereafter tried.” The statute was approved on March 12, 1897, and went into effect on July 1st of that year. Was this case tried after that statute went into effect? Our statute (Rev. Codes, § 5419), declares: “A trial is the judicial examination of the issues between the parties, whether they are issues of law or of fact.” But what constitutes a judicial examination of the issues of fact? In State v. Hasledahl, 2 N. D. 521, 52 N. W. Rep. 315, this Court, in construing a statute in the Code of Criminal Procedure, held that the “trial” began after the jury was sworn, and ended with the charge of the Court to the jury. But, as there stated, a broader signification is sometimes given to the word, and it is used to include all the steps taken in a case prior to final judgment. Jenks v. State, 39 Ind. 9. Again, a “trial” has been defined as “the examination before a competent tribunal, according to the law of the land, of the facts or law put in issue in a cause for the purpose of determining such issue.” Anderson v. Pennie, 32 Cal. 267; Bullard v. Kuhl, 54 Wis. 544, 11 N. W. Rep. 801. We do not think that under any of these definitions this case was “tried” after July *561, 1897. We are not concerned in holding that the hearing before the competent tribunal constitutes the trial and the whole thereof. That may not be technically correct. But we do assert that it constitutes a part, and a very important part, of every trial. In common parlance, both to the layman and the lawyer, it includes the whole trial. We speak of a case as.having been “tried to the jury,” or “tried to the Court,” meaning simply that the evidence was produced and the arguments made before the jury or the Court, as the case may be. In this case the only examination of the facts before the Court that was ever had occurred on January 30, 1897. The parties then introduced their testimony and submitted their case. True, the case was reopened to permit plaintiff to introduce further testimony, but no such testimony was ever offered. The parties were never again before the Court, so far as the record discloses. It is also true that the findings were not made and filed until in October following. But, under these circumstances, it cannot, with any propriety, be said that the trial of this case was “conducted” — and that is only another form of saying that the case was tried — after July 1, 1897. Such a holding would do unmistakable violence to the plain language of the statute. Our former order must stand.
Young, J. concurs-.